UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1933 Date of Report (Date of earliest event reported):January 17, 2014 OWENS REALTY MORTGAGE, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54957 46-0778087 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On January 17, 2014, Owens Realty Mortgage, Inc. (the “Company”) issued a press release announcing that the Board of Directors has approved a change in the Company’s dividend policy from payments monthly to payments quarterly.Monthly dividend distributions have been discontinued immediately and the payment of quarterly dividends is expected to commence for the first quarter in April 2014.The adoption of a quarterly dividend policy does not commit the Board of Directors to declare future dividends or the amount thereof. A copy of the press release is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated January 17, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OWENS REALTY MORTGAGE, INC., a Maryland corporation Dated:January 17, 2014By: /s/ William C. Owens Name:William C. Owens Title:President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release dated January 17, 2014 4
